



EXHIBIT 10.3




Taylor Morrison, Inc.




Sheryl Palmer
EMAIL DELIVERY

April 8, 2020




Dear Sheryl,


This letter (this “Agreement”) reflects the agreement between you and Taylor
Morrison, Inc. (the “Company”) regarding your offer to temporarily reduce your
gross annual base salary from $1,000,000 per annum to $750,000 per annum in
recognition of the unusual circumstances expected to continue to impact the
Company’s operations as a result of the COVID-19 pandemic. You acknowledge and
agree that the reduction will apply beginning April 8, 2020 (and will be
reflected in your April 10, 2020 paycheck), and the suspension of the payment of
the amounts so reduced will continue through the duration of substantial social
distancing/economic shut down restrictions, as such date is determined by the
Company (the “Salary Suspension End Date”); provided, that if such restrictions
continue beyond June 30, 2020, the Compensation Committee of Taylor Morrison
Home Corporation will revisit compensation determinations with respect to your
base salary.


The Company agrees to reinstate your current gross annual base salary in effect
on the date immediately preceding April 8, 2020, effective as of the Salary
Suspension End Date. In addition, the Company will compensate you in an amount
equal to the compensation you gave up as a result of the temporary reduction in
your annual gross salary from April 8, 2020, through the Salary Suspension End
Date; provided that such payment will be made on or before December 31, 2020.


You hereby acknowledge and agree that this reduction in your gross annual base
salary will not constitute Good Reason for purposes of your Amended and Restated
Employment Agreement with the Company, dated as of June 15, 2018 (the
“Employment Agreement”). The reduction in your annual base salary will be
disregarded for purposes of any severance benefits that may become payable to
you under the Employment Agreement. You represent that your decision to enter
into this Agreement is completely





--------------------------------------------------------------------------------




voluntary. Except as modified by this Agreement, the Employment Agreement will
remain in full force and effect.


Thank you for your service to Taylor Morrison Home Corporation and the Company
in these challenging times. Please indicate your acceptance of the terms of this
letter by signing below and returning a copy to me.


Very truly yours,


Taylor Morrison, Inc.


By: /s/ Darrell C. Sherman
 
 
 
Darrell Sherman
 
 
 
Executive Vice President, Chief Legal Officer
 
 
 









Acknowledged and Agreed to:


By: /s/ Sheryl D. Palmer
 
 
Sheryl Palmer
 
 







2
        